El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Una de las herederas de- Don Félix Olivieri Cervoni pre-sentó en la Corte de Distrito de los Estados Unidos para Puerto Rico, un pleito en equidad contra los demás coherede-ros sobre reclamación de herencia y otros extremos, siendo en el mismo nombrado receiver Don Eduardo Lee, quien se in-cautó entre otros bienes de dicho señor, de varias fincas gra-vadas por el propio Oliviéri Cervoni con primera hipoteca a favor del Crédito y Ahorro Ponceño, y con segunda, a la so-ciedad “Durán y Coll.”
También fueron ocupadas dos fincas que los esposos Ren-ta-Rivera habían vendido con pacto de retro a Don Miguel Criado, pero que conservaron en arrendamiento por el tér-mino del retro, y sobre las cuales adquirió dicho señor Olivieri los derechos de arrendamiento y retracto que tenían los men-cionados esposos vendedores.
Despiiés de esto, Don Luis Sotomayor presentó demanda en la Corte de Distrito del Distrito Judicial de Ponce contra Don Eduardo Lee, receiver de la Sucesión de Don Félix Oli-*62vieri Cervoni, en la que alegó los hechos antes expuestos; que dicha corte en tal pleito, reconoció, liquidó y fijó el importe de las hipotecas del Crédito y Ahorro Ponceño y de “Durán y Coll”; que declaró ser una hipoteca el contrato de venta y arrendamiento expresado, la que también liquidó; que ha ad-quirido esos créditos, así como que habiendo el citado receiver tomado dinero a préstamo, con permiso de la corte, para los gastos de cultivo de las fincas bajo su cuidado y administra-ción, estando vencida esa deuda, la había pagado el ahora de-mandante por habérselo exigido así la corte que conocía del pleito de los herederos, como condición para autorizarlo a co-brar judicialmente los créditos hipotecarios que tenía contra la Sucesión Olivieri Cervoni. También reclama lo que pagó por sus servicios al defensor judicial que representó a algu-nos menores demandados en el referido pleito.
Con esos hechos y exponiendo además que la expresada Corte de Distrito de los Estados Unidos lo autorizó para esta-blecer la presente demanda contra el receiver, en cobro de los expresados créditos hipotecarios, concluyó pidiendo a la corte de Ponce que condenase al receiver, en representación de los herederos del Don Félix Olivieri, a pagar los créditos que re-clama, y que ordene la venta de los bienes hipotecados o de otros de la sucesión, si aquellos fueren insuficientes.
Contra esa demanda interpuso el demandado Eduardo Lee excepción previa que fundó en tres motivos, y habiendo sido desestimada, no presentó contestación, por lo que le fué anotada la rebeldía y dictada sentencia, condenándole al pago de las cantidades reclamadas por el demandante, contra la cual sentencia ha interpuesto el presente recurso de apela-ción.
Los motivos de error expuestos por el demandado ape-lante, en su alegato, pueden dividirse en dos grupos compren-diéndose en uno los tre's primeros aducidos contra la resolu-ción que desestimó las excepciones, y en el otro los restantes dirigidos contra la sentencia.
Empezaremos por el primer grupo, porque si existen, pro-*63>ducirían la revocación de la sentencia y sería innecesario exa-minar los otros errores alegados.
La primera excepción alegada, dice así:
“Que existe un defecto en la designación de las partes deman-dadas, toda vez que Eduardo Lee es solamente un demandado de for-malidad en su carácter oficial de receiver nombrado por la Corte de Distrito de los Estados Unidos, mientras que los verdaderos dueños de la propiedad descrita en la demanda, esto es, los herederos de JFélix Olivieri y Cervoni, no fian sido incorporados a la demanda como partes en ninguna forma.”
Todo lo que la demanda expresa con respecto al síndico (receiver) es, que la Corte de Distrito de los Estados Unidos para Puerto Pico autorizó a Don Luis Sotomayor para que lo demandara. No se consignan las facultades que se han •conferido a dicho síndico (receiver), lo que era necesario para conocer si en vista de ellas, hay causa de acción contra él solo y podía ser condenado en el carácter con que se le deman-da, ya que generalmente los poderes de esos funcionarios no se extienden a la venta de la propiedad, sin una orden de la corte.
Jackson v. Horton et al., 126 Ill., 566.
Mason v. Hubner, 104 Md., 554.
No apareciendo, pues, de la demanda, cuáles son esos po-deres, la sola citación a él no era suficiente para que la Corte ■de Distrito de Ponce pudiera disponer de la propiedad de los herederos de Olivieri Cervoni y se hace necesario el que éstos .sean demandados ya que se trata de disponer de sus bienes.
Por tanto, el primer fundamento de la excepción era per-tinente y la corte inferior cometió error al no sostenerla por ■ese motivo.
El segundo motivo de la excepción, que es el segundo error .alegado, dice así:
“Por la indebida acumulación de varias acciones, en cuanto a que 'algunas acciones representan deudas que se alega fueron contraídas por el mencionado Félix Olivieri y Cervoni durante su vida, y por lo *64tanto, son deudas de las que son personalmente responsables sus here-deros ; porque la causa de acción mencionada en los párrafos 9 y 10, no es una deuda sino una obligación para la devolución de un título' sobre ciertos terrenos, y la causa de acción a que se contrae el párrafo 15 no es una obligación personal de nadie, como tampoco un gravamen sobre ninguna propiedad en particular, sino que se deriva exclu-sivamente, si es que existe, del decreto mencionado de la corte de los Estados Unidos.”
No se hace objeción a que pudieron acumularse las recla-maciones por los créditos que cedieron al demandante la so-ciedad “Duran y Coll” y el Crédito y Ahorro Ponceno, pero se discute el crédito cedido por el señor Criado.
Respecto de éste, hemos de decir que como la demanda ale-ga que por una corte de justicia se ha declarado que el con-trato original de venta con pacto de retro y arrendamiento, lo que en realidad constituye es una hipoteca, como tal ha de tenerse al formularse la excepción previa, y es, por tanto, acumulable a las anteriores reclamaciones, por derivarse to-das de contratos expresos.
El grupo de reclamaciones está formado por lo que el de-mandante pagó por gastos hechos por el receiver en el cultivo de las fincas en su poder y por los honorarios del defensor de menores. Estos créditos se derivan, el primero del contrato expreso de préstamo celebrado por el síndico (receiver) en nombre de los herederos de Olivieri y para beneficio de sus propiedades; y el segundo del contrato tácito que nace al tra-mitarse un pleito, de que se pagarán los gastos, costas y hono-rarios que en él se devenguen y que la corte estime justos de acuerdo con la ley.
Por estos motivos, estas dos reclamaciones han podido ser acumuladas a las anteriores, por lo que no cometió la corte inferior el error que se le atribuye.
En cuanto al tercer motivo Se la excepción previa, y tam-bién del recurso, fundado en que la demanda es ambigua por-que se interesa un decreto personal contra el demandado sin consignar hechos que lo justifiquen, hemos de decir que,. *65aparte de que las excepciones ban de aducirse contra las ale-gaciones y no contra la súplica, sin embargo, en este caso no se solicita sentencia contra el demandado personalmente, sino en la representación que se le atribuye tener de los herederos de Olivieri, y no existió, por tanto, error al desestimar ese mo-tivo de la excepción.
Sosteniendo, pues, la excepción por el primero de sus. fundamentos, es innecesario- considerar los demás errores ale-gados contra la sentencia que ha de ser anulada, para que el juez de la corte inferior continúe los procedimientos.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y del Toro.